DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-20 were originally filed December 21, 2017.
	The preliminary amendment received December 21, 2017 canceled claims 1-20 and added new claims 21-40.
	The amendment received May 3, 2019 amended claims 1, 27, 28, 30, 31, and 34-38; canceled claims 22, 23, 32, and 39; and added new claims 41-44.
	The amendment received January 6, 2020 canceled claims 42-44.
	The amendment received November 20, 2020 amended claims 21, 27, 28, 31, and 33-38 and canceled claim 26.
	Claims 21, 24, 25, 27-31, 33-38, 40, and 41 are currently pending and under consideration.
Priority
	The present application is a CON of 14/515,680 filed October 16, 2014 (now U.S. Patent 9,878,071) which claims priority to 61/895,831 filed October 25, 2013 and 61/891,761 filed October 16, 2013.
New Objection
Claim Objections
Claim 27 is objected to because of the following informalities: “the at least low density region” should read “the at least one low density region”.  Appropriate correction is required.
Maintained and/or Modified* Rejections
*wherein the modifications are due to claim amendments received November 20, 2020
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 24, 25, 27-31, 33-38, 40, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed product. For example, one of skill in the art may assume that “a plurality of collagen polymers made by polymerization of collagen oligomers” is simply a collagen fibril/fiber. It is unclear if the “collagen oligomers” are retained as collagen oligomers in the final structure or if after polymerization, the collagen oligomers are more readily defined as a collagen fibril/fiber. Therefore, the final structure and/or composition of the “engineered collagen composition” is unclear.
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 112(b) (indefinite), for claims 21, 24, 25, 27-31, 33-38, 40, and 41 were considered but are not persuasive for the following reasons.
	Applicants contend that the claim amendments negate the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 21, 24, 25, 27-31, 33-36, and 41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to various collagen compositions without significantly more. The claims recite “a single collagen scaffold having at least one high density region and at least one low density region; and an aqueous solution, wherein the scaffold exhibits a density gradient of fibrils, and wherein the scaffold comprises a plurality of collagen polymers made by polymerization of collagen oligomers” (see independent claim 21) or “a single collagen scaffold; and an aqueous solution, wherein the scaffold exhibits a density gradient of fibrils, wherein the scaffold comprises a plurality of collagen polymers made by polymerization of at least atelocollagen and collagen oligomers” (see independent claim 31) which are either found in nature or are fragments of naturally occurring products (e.g. atelocollagen). This judicial exception is not integrated into a practical application because the present claims are drawn to products. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because cells including stem cells would be integrated into collagen scaffolds naturally (e.g. stem cells circulating in the blood in extracellular matrix, skin, etc.) and lyophilization is well-known, routine, and conventional in the art. The “at least one high density region and at least one low density region”, “higher fibril stiffness”, “fibril orientation”, and “compressed” limitations may also be found in nature due to the various naturally occurring collagen structures (e.g. extracellular matrix, skin, cartilage, tendons, ligaments, etc.). It is also respectfully noted that in the Declaration under 37 CFR § 1.132 by Dr. Sherry Voytik-Harbin received January 6, 2020, Dr. Voytik-Harbin states that both monomeric or tropocollagen and oligomeric collagen can be extracted and purified from various tissues (see sections 5-7). Please also refer to Bailey et al., 2011, Collagen Oligomers Modulate Physical and Biological Properties of Three-Dimensional Self-Assembled Matrices, Biopolymers, 95(2): 77-93. Applicants may wish to consider adding product-by-process limitations which may alter the naturally occurring collagen structure. However, applicants are cautioned that a significant structural difference must result (e.g. not simply fragments, typical scaffold found in tissue, etc.). In addition, it appears that the present collagen composition is a precursor to a final product (see Bailey et al.).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 101 as being a judicial exception without significantly more for claims 21, 24, 25, 27-31, 33-36, and 41 were considered but are not persuasive for the following reasons.
	Applicants contend that the new limitations of “having at least one high density region and at least one low density region” and “a plurality of collagen polymers made by polymerization of at least atelocollagen and collagen oligomers” negates the rejection. Applicants contend that since atelocollagen is treated in vitro with protease to reduce crosslinking sites, that the “engineered collagen composition” is not a judicial exception. Applicants also refer to the bacteria example as reason that the present is not a judicial exception.
	Applicants’ arguments are not convincing since the final structure of the engineered collagen composition is what needs to be more than a product of nature. The “high density” and “low density” properties are part of naturally occurring collagen structures (see above for examples and Shoulders et al., 2009, Collagen Structure and Stability, Annu Rev Biochem, 78: 929-958). The atelocollagen is more closely related to the example of single-stranded DNA fragments known as "primers" wherein the fragments are considered natural products. See University of Utah Research Foundation v. Ambry Genetics Corp., 774 F.3d 755, 761, 113 USPQ2d 1241, 1244 (Fed. Cir. 2014). The bacteria examples referred to by applicants are not pertinent to the present application since, in these examples, the bacteria were actually not found together in nature and/or the bacteria were genetically modified and provided properties to the bacteria which are not found in the naturally occurring bacteria.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24, 25, 37, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Graeve U.S. Patent Application Publication 2006/0014284 published January 19, 2006 and Bailey et al., 2011, Collagen Oligomers Modulate Physical and Biological Properties of Three-Dimensional Self-Assembled Matrices, Biopolymers, 95(2): 77-93.
For present claims 21, 24, 25, 37, 40, and 41, Graeve teaches engineered collagen compositions with fibril density gradients comprising stem cells and methods of treating via administering the engineered collagen compositions wherein the collagen biomatrix is compressed (please refer to the entire specification particularly paragraphs 8, 9, 11-18, 21-25, 28-30; Example 1; claims).
While Graeve teaches fibrils (e.g. oligomeric collagen), Graeve does not specifically teach the “oligomeric” collagen as a precursor to fibril formation. 
For present claims 21, 37, 40, and 41, Bailey et al. teach a precursor collagen composition comprising monomer and oligomer collagen to form 3D self-assembled matrices (please refer to the entire reference particularly the abstract; Materials and Methods section).
The claims would have been obvious because the substitution of one known element (e.g. precursor collagen composition which may not comprise oligomeric collagen) for another (e.g. precursor collagen composition comprising oligomeric collagen) would have yielded predictable results (e.g. Bailey et al. discusses the benefits of having oligomeric collagen as part of a precursor collagen composition) to one of ordinary skill in the art at the time of the invention. See KSR international Co. v. Teleflex Inc., 82 USPQ2d 1385 (US 2007).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 (a) as being unpatentable over Graeve and Bailey et al. for claims 21, 24, 25, 37, 40, and 41 were considered but are not persuasive for the following reasons.
	Applicants contend that “collagen oligomer” (aka oligomeric collagen) possesses completely different subunits than collagen monomer and when polymerized produces a different polymer. Applicants contend that Graeve only teaches monomeric collagen. Applicants also refer to specific assay conditions for producing the engineered collagen composition. Applicants contend that since Bailey et al. teaches utilizing both monomer and oligomer collagen, that Bailey et al. cannot read on the present engineered collagen composition. 
	Applicants’ arguments are not convincing since the teachings of Graeve and Bailey et al. render the engineered collagen composition of the instant claims prima facie obvious. 
	Graeve teaches producing collagen biomatrix with density gradients (e.g. a gradient would necessarily have generically described “high” and “low” density areas; please refer to the entire specification particularly paragraphs 11-15, 17; claims).
	Bailey et al. teaches oligomeric collagen for producing 3D matrices and compares “monomer-rich” and “oligomer-rich” matrixes suggesting that the oligomer-rich matrix is primarily produced utilizing oligomeric collagen (please refer to the entire reference particularly the abstract; pages 6 and 7).
	The present claims have open comprising language, therefore, references reciting both monomeric and oligomeric collagen read on the present claims.
	If the specific method of producing the presently claimed engineered collagen compositions produced a different final structure, then applicants may wish to provide specific product-by-process claim limitations.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claims 21, 24, 25, 27, 29, 30, 37, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Zubery et al. U.S. Patent 2008/0026032 published January 31, 2008 and Bailey et al., 2011, Collagen Oligomers Modulate Physical and Biological Properties of Three-Dimensional Self-Assembled Matrices, Biopolymers, 95(2): 77-93.
For present claims 21, 24, 25, 27, 29, 30, 37, 40, and 41, Zubrey et al. teaches engineered, crosslinked collagen matrices including porcine, bovine, or human collagen compositions with fibril density gradients wherein a first and second density can be present which can be dried and may include stem cells and methods of treating patients by administering the engineered collagen compositions by implantation wherein the collagen matrices are compressed (please refer to the entire specification particularly the abstract; paragraphs 17, 18, 22-25, 29-31, 35-37, 45, 47, 49, 53, 60-64; Examples; claims).
While Zubrey et al. teach fibrils (e.g. oligomeric collagen), Zubrey et al. do not specifically teach the “oligomeric” collagen as a precursor to fibril formation. 
For present claims 21, 27, 29, 30, 37, 40, and 41, Bailey et al. teach a precursor collagen composition comprising monomer and oligomer collagen to form 3D self-assembled matrices (please refer to the entire reference particularly the abstract; Materials and Methods section).
The claims would have been obvious because the substitution of one known element (e.g. precursor collagen composition which may not comprise oligomeric collagen) for another (e.g. precursor collagen composition comprising oligomeric collagen) would have yielded predictable results (e.g. Bailey et al. discusses the benefits of having oligomeric collagen as part of a precursor collagen composition) to one of ordinary skill in the art at the time of the invention. See KSR international Co. v. Teleflex Inc., 82 USPQ2d 1385 (US 2007).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 (a) as being unpatentable over Zubery et al. and Bailey et al. for claims 21, 24, 25, 27, 29, 30, 37, 40, and 41 were considered but are not persuasive for the following reasons.
	Applicants contend that Zubrey et al. only teaches collagen monomer building blocks and specifically fibrillar collagen which is polymerized monomeric collagen. Applicants contend that Zubrey et al. teaches composite collagen material. Applicants contend that Bailey et al. does not teach utilizing only collagen oligomers or density gradients.
	Applicants’ arguments are not convincing since the teachings of Zubery et al. and Bailey et al. render the engineered collagen compositon of the instant claims prima facie obvious. 
	Zubrey et al. teach matrixes with different densities (please refer to the entire specification particularly Figure 2; paragraph 17, 23, 24, 30, 63, 64). Since the first and second matrix are attached, the final structure taught by Zubrey et al. reads on the present engineered collagen composition. Again, if the method of producing the presently claimed engineered collagen composition results in a different structure, applicants may wish to include specific product-by-process steps into the claim. It is respectfully noted that polymerization of collagen monomers into fibrillar collagen would throughout the polymerization process have collagen oligomers being polymerized until the final structure is obtained.
	The present claims have open comprising language. Therefore, compositions comprising additional components, additional method steps of producing the final structure, etc. are encompassed by the claims.
	Bailey et al. teaches oligomeric collagen for producing 3D matrices and compares “monomer-rich” and “oligomer-rich” matrixes suggesting that the oligomer-rich matrix is primarily produced utilizing oligomeric collagen (please refer to the entire reference particularly the abstract; pages 6 and 7).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claims 21, 24, 25, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Tully et al. U.S. Patent Application Publication 2013/0099407 published April 25, 2013 (effective filing date of June 10, 2010) and Bailey et al., 2011, Collagen Oligomers Modulate Physical and Biological Properties of Three-Dimensional Self-Assembled Matrices, Biopolymers, 95(2): 77-93.
For present claims 21, 24, 25, and 41, Tully et al. teach engineered and compressed collagen compositions including collagen fibers and/or synthetic collagen with density gradients comprising stem cells wherein compression is utilized (please refer to the entire specification particularly the abstract; paragraphs 2, 3, 12-38, 43-58, 61, 63, 66-69, 79-87, 92, 95, 96, 98-101, 103, 104, 109, 117, 120-126, 132, 134, 141-143, 145-148, 150, 154, 155, 162, 165-179, 188, 189, 251; claims).
While Tully et al. teach fibrils (e.g. oligomeric collagen), Tully et al. do not specifically teach the “oligomeric” collagen as a precursor to fibril/fiber formation. 
For present claims 21 and 41, Bailey et al. teach a precursor collagen composition comprising monomer and oligomer collagen to form 3D self-assembled matrices (please refer to the entire reference particularly the abstract; Materials and Methods section).
The claims would have been obvious because the substitution of one known element (e.g. precursor collagen composition which may not comprise oligomeric collagen) for another (e.g. precursor collagen composition comprising oligomeric collagen) would have yielded predictable results (e.g. Bailey et al. discusses the benefits of having oligomeric collagen as part of a precursor collagen composition) to one of ordinary skill in the art at the time of the invention. See KSR international Co. v. Teleflex Inc., 82 USPQ2d 1385 (US 2007).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 (a) as being unpatentable over Tully et al. and Bailey et al. for claims 21, 24, 25, and 41 were considered but are not persuasive for the following reasons.
	Applicants contend that Tully et al. only teaches collagen monomers. Applicants contend that Bailey et al. does not teach utilizing only collagen oligomers or density gradients.
	Applicants’ arguments are not convincing since the teachings of Tully et al. and Bailey et al. render the engineered collagen composition of the instant claims prima facie obvious. 
	Tully et al. teach density gradients (please refer to the entire specification particularly paragraphs 80, 87; WO2009/004351).
	The present claims have open comprising language. Therefore, compositions comprising additional components, additional method steps of producing the final structure, etc. are encompassed by the claims.
	Bailey et al. teaches oligomeric collagen for producing 3D matrices and compares “monomer-rich” and “oligomer-rich” matrixes suggesting that the oligomer-rich matrix is primarily produced utilizing oligomeric collagen (please refer to the entire reference particularly the abstract; pages 6 and 7).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claims 21, 24, 25, 27-31, 33-38, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Zubery et al. U.S. Patent 2008/0026032 published January 31, 2008; Tully et al. U.S. Patent Application Publication 2013/0099407 published April 25, 2013 (effective filing date of June 10, 2010); Graeve U.S. Patent Application Publication 2006/0014284 published January 19, 2006; Bailey et al., 2011, Collagen Oligomers Modulate Physical and Biological Properties of Three-Dimensional Self-Assembled Matrices, Biopolymers, 95(2): 77-93; and Shoseyov et al. U.S. Patent Application Publication 2012/0273993 published November 1, 2012.
For present claims 21, 24, 25, 27, 29, 30, 31, 34, 35, 37, 40, and 41, Zubrey et al. teaches engineered, crosslinked collagen matrices including porcine, bovine, or human collagen compositions with fibril density gradients wherein a first and second density can be present which can be dried and may include stem cells and methods of treating patients by administering the engineered collagen compositions by implantation wherein the collagen matrices are compressed (please refer to the entire specification particularly the abstract; paragraphs 17, 18, 22-25, 29-31, 35-37, 45, 47, 49, 53, 60-64; Examples; claims).
For present claims 21, 24, 25, 31, 37, 40, and 41, Tully et al. teach engineered and compressed collagen compositions including collagen fibers and/or synthetic collagen with density gradients comprising stem cells wherein compression is utilized (please refer to the entire specification particularly the abstract; paragraphs 2, 3, 12-38, 43-58, 61, 63, 66-69, 79-87, 92, 95, 96, 98-101, 103, 104, 109, 117, 120-126, 132, 134, 141-143, 145-148, 150, 154, 155, 162, 165-179, 188, 189, 251; claims).
For present claims 21, 24, 25, 31, 37, 40, and 41, Graeve teaches engineered collagen compositions with fibril density gradients comprising stem cells and methods of treating via administering the engineered collagen compositions wherein the collagen biomatrix is compressed (please refer to the entire specification particularly paragraphs 8, 9, 11-18, 21-25, 28-30; Example 1; claims).
While Zubrey et al., Tully et al., and Graeve teach fibrils/fibers (e.g. oligomeric collagen), Zubrey et al., Tully et al., and Graeve do not specifically teach the “oligomeric” collagen as a precursor to fibril/fiber formation. 
For present claims 21, 27-38, 40, and 41, Bailey et al. teach a precursor collagen composition comprising monomer and oligomer collagen to form 3D self-assembled matrices (please refer to the entire reference particularly the abstract; Materials and Methods section).
However, Zubrey et al., Tully et al., or Graeve do not specifically teach atelocollagen, or telocollagen.
For present claims 21, 24, 25, 27, 28, 31, 33-38, 40, and 41, Shoseyov et al. teach engineered collagen compositions comprising atelocollagen and/or telocollagen and wherein the collagen can be bovine, pig, or human and/or synthetic or recombinant, alignment of fibers, and adding stem cells (please refer to the entire specification particularly the abstract; paragraphs 1-9, 13-23, 28, 29, 31-35, 48-71, 73-75, 77, 92-97, 99-104, 106, 107, 109-111, 113, 114, 117, 118, 120, 122, 124, 127, 130-132, 137, 138, 141-146, 149, 151, 158-161, 164-168, 171, 172, 174, 177, 200, 201; claims). Shoseyov et al. teach tensile strength between about 100-500 MPa and modulus of 0.5GPa, 0.8GPa, 2GPa, and 3GPa (please refer to the entire specification particularly paragraph 136; Table 2).
The claims would have been obvious because the substitution of one known element (e.g. precursor collagen composition which may not comprise oligomeric collagen) for another (e.g. precursor collagen composition comprising oligomeric collagen) would have yielded predictable results (e.g. Bailey et al. discusses the benefits of having oligomeric collagen as part of a precursor collagen composition) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because the substitution of one known element (e.g. collagen) for another (e.g. recombinant collagen, atelocollagen, telocollagen) would have yielded predictable results (engineered collagen compositions with density gradients, recombinantly making collagen) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 (a) as being unpatentable over Zubery et al., Tully et al., Graeve, Bailey et al., and Shoseyov et al. for claims 21, 24, 25, 27-31, 33-38, 40, and 41 were considered but are not persuasive for the following reasons.
	Applicants contend that Zubery et al., Tully et al., Graeve, and Shoseyov et al. do not teach polymerization of oligomer collagen. Applicants contend that teach utilizing only collagen oligomers or density gradients.
	Applicants’ arguments are not convincing since the teachings of Zubery et al., Tully et al., Graeve, Bailey et al., and Shoseyov et al. render the engineered collagen composition of the instant claims prima facie obvious. 
	Zubrey et al. teach matrixes with different densities (please refer to the entire specification particularly Figure 2; paragraph 17, 23, 24, 30, 63, 64). Since the first and second matrix are attached, the final structure taught by Zubrey et al. reads on the present engineered collagen composition. Again, if the method of producing the presently claimed engineered collagen composition results in a different structure, applicants may wish to include specific product-by-process steps into the claim. It is respectfully noted that polymerization of collagen monomers into fibrillar collagen would throughout the polymerization process have collagen oligomers being polymerized until the final structure is obtained.
	Tully et al. teach density gradients (please refer to the entire specification particularly paragraphs 80, 87; WO2009/004351).
	Graeve teaches producing collagen biomatrix with density gradients (e.g. a gradient would necessarily have generically described “high” and “low” density areas; please refer to the entire specification particularly paragraphs 11-15, 17; claims).
	Bailey et al. teaches oligomeric collagen for producing 3D matrices and compares “monomer-rich” and “oligomer-rich” matrixes suggesting that the oligomer-rich matrix is primarily produced utilizing oligomeric collagen (please refer to the entire reference particularly the abstract; pages 6 and 7).
	Shoseyov et al. teach utilizing atelocollagen, telocollagen, and/or collagen from bovine, pigs, or humans to form fibers for 2D or 3D structures (please refer to the entire specification particularly paragraphs 59, 60, 62, 65, 68-70, 73, 75, 77, 96, 137, 151).
	The present claims have open comprising language. Therefore, compositions comprising additional components, additional method steps of producing the final structure, etc. are encompassed by the claims.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication 2010/0317588
Zorlutuna et al., 2009, Nanopatterning of Collagen Scaffolds Improve the Mechanical Properties of Tissue Engineered Vascular Grafts, Biomacromolecules, 10: 814-821.
Caves et al., 2011, Elastin-like protein matrix reinforced with collagen microfibers for soft tissue repair, Biomaterials, 32(23): 5371-5379.
Shepard et al., 2012, Effect of fiber crosslinking on collagen-fiber reinforced collagen-chondroitin-6-sulfate materials for regenerating load-bearing soft tissues, Journal of Biomedical Materials Research, 101(1): 176-184.
Hambli et al., 2012, Physically based 3D finite element model of a single mineralized collagen microfibril, Journal of Theoretical Biology, 301: 28-41.
Ji et al., 2012, Mechanics of electrospun collagen and hydroxyapatite/collagen nanofibers, Journal of the Mechanical Behavior of Biomedical Materials, 13: 185-193.
Grover et al., 2012, Crosslinking and composition influence the surface properties, mechanical stiffness and cell reactivity of collagen-based films, Acta Biomater, 8(8): 3080-3090.
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMBER D STEELE/Primary Examiner, Art Unit 1658